DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “ a multilayer film for air purification, the multilayer film comprising:  a first air permeable layer and a second air permeable layer, each having flexibility and having a net structure; and an air purification particle layer located between the first air permeable layer and the second air permeable layer, and an air purification particle layer located between the first air permeable layer and the second air permeable layer, and containing yellow ocher-activated carbon composite particles having a larger average particle diameter than an average hole size of the first air permeable layer and the second air permeable layer, wherein at least portions of the first air permeable layer and the second air permeable layer are fused with each other”. Sik(KR 2061450B1) teaches a mask, the mask including a yellow soil ocher layer , and attaching the ocher layer to an LED mask.  Jin(KR 2018113233A) teaches an air filter for filtering air to an engine, the filter member including a mesh with network structure, and a yellow soil powder provided in the mesh.  However neither Sik nor Jin teach or collectively suggest a multilayer film for air purification, the multilayer film comprising:  a first air permeable layer and a second air permeable layer, each having flexibility and having a net structure; and an air purification particle layer located between the first air 
Claim 2 recites “a multilayer film for air purification, the multilayer film comprising: a first air permeable layer and a second air permeable layer, each having flexibility and having a net structure; and an air purification particle layer located between the first air permeable layer and the second air permeable layer, and containing yellow ocher -activated carbon composite particles having a larger average particle diameter than an average hole size of the first air permeable layer and the second air permeable layer, wherein the air purification particle layer further comprises a particle support layer having a plurality of particle receiving holes defined therein having a size larger than an average diameter of the yellow ocher-activated carbon composite particles, wherein at least some of the yellow ocher-activated carbon composite particles are located in the particle receiving holes and wherein at least one selected from the first air permeable layer and the second air permeable layer is at least partially fused to the particle support layer”.  Sik(KR 2061450B1) teaches a mask, the mask including a yellow soil ocher layer , and attaching the ocher layer to an LED mask.  Jin(KR 2018113233A) teaches 
Claim 8 recites “ a method for manufacturing a multilayer film for air purification, the method comprising : preparing a first air permeable layer having flexibility and having a net structure; disposing a particle support layer having a net structure on the first air permeable layer;  applying composite particles such that yellow ocher-activated carbon composite particles are contained in at least some of a plurality of holes included in the net structure of the particle support layer; disposing a second air permeable layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 22, 2022